Citation Nr: 1217263	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-38 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as residuals of a back injury.

2.  Entitlement to service connection for degenerative disc disease with stenosis of the lumbar spine, claimed as an upper back and neck disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a vision disorder, including diabetic retinopathy, blurred vision, and diplopia, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for syncopal episodes, claimed as fainting spells, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was before the Board in September 2011 when it was remanded for additional development.  The Veteran requested to testify via videoconference before a member of the Board, and a Board videoconference hearing was duly scheduled for April 2012.  Thereafter, however, the Veteran withdrew his hearing request. 

The Board notes that a June 2002 rating decision (in pertinent part) denied service connection for tremors, chronic fatigue syndrome, shortness of breath, multiple allergies, and hypothyroidism.  The Veteran filed a notice of disagreement in April 2003.  A statement of the case was issued in January 2012.  In the cover letter sent with the Statement of the Case, the Veteran was informed of the requirement that he file a substantive appeal to perfect his appeal with respect to these new issues.  These issues were not thereafter addressed in any written communication from the Veteran or his representative.  Therefore, the Board has concluded that the Veteran is not currently seeking appellate review with respect to these issues.

Prior to the Board's September 2011 Remand, the Veteran perfected appeals as to claims for increased ratings for diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity and peripheral neuropathy of the right upper extremity.  However, the Veteran withdrew these claims from appellate status in an October 2011 written statement.  See 38 C.F.R. § 20.204 (2011).  Therefore, these issues are not now before the Board.


FINDING OF FACT

In April 2012, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement service connection for a low back disorder, degenerative disc disease with stenosis of the lumbar spine, hypertension, a vision disorder and syncopal episodes. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issues of entitlement to service connection for a low back disorder, degenerative disc disease with stenosis of the lumbar spine, hypertension, a vision disorder and syncopal episodes by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law. Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in April 2012, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for a low back disorder, degenerative disc disease with stenosis of the lumbar spine, hypertension, a vision disorder and syncopal episodes.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105. 


ORDER

The appeal for entitlement to service connection for a low back disorder is dismissed.

The appeal for entitlement to service connection for degenerative disc disease with stenosis of the lumbar spine is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for a vision disorder is dismissed.

The appeal for entitlement to service connection for syncopal episodes is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


